NUMBER 13-12-00444-CV

                                COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG

                       IN RE JOHN JAMES HARKINS, ET AL.


                          On Petition for Writ of Mandamus.


                            MEMORANDUM OPINION
           Before Chief Justice Valdez and Justices Garza and Vela
                     Memorandum Opinion Per Curiam1
       Relators2 have filed a petition for writ of mandamus in which they argue that

respondent, the Honorable Stephen Williams, Presiding Judge of the 267th Judicial

District Court of Goliad County, Texas, abused his discretion, leaving relators without an

adequate appellate remedy, by denying relators’ “Motion to Secure Production

Revenues in the Registry of the Court” on June 25, 2012.

       1
         See TEX. R. APP. P. 47.4 (distinguishing opinions and memorandum opinions), 52.8(d) (“When
denying relief, the court may hand down an opinion but is not required to do so.”).
       2
         Relators are: John James Harkins; Delores Marie Harkins; Janey Francis Harkins Hiller; Allen
Anthony Harkins; Patricia Ailene Harkins a/k/a Patricia Ailene O’Rear; Wilson William Harkins IV; Heath
Alan Harkins; and Dynamic Production, Inc.
      Having reviewed and fully considered relators’ petition and the response filed by

the real party in interest, North Shore Energy, L.L.C., we conclude that relators have not

shown themselves entitled to the relief sought and the petition for writ of mandamus

should be denied. Accordingly, the petition for writ of mandamus is DENIED.


                                                PER CURIAM

Delivered and filed the
1st day of August, 2012.




                                            2